—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting threats and demonstrations after an incident in which he verbally threatened a correction officer and incited other inmates to throw hot water at prison staff. Petitioner contends that he was denied due process because the Hearing Officer failed to inquire as to whether the other inmates, who refused to testify, possessed exculpatory information. The Hearing Officer was not required to ascertain whether the potential inmate witnesses possessed exculpatory information. We find on this record that the Hearing Officer made a meaningful effort to secure the testimony of these witnesses (see, Matter of Beckford v Coughlin, 210 AD2d 775, Iv denied 85 NY2d 807; Matter of Salcedo v Coughlin, 197 AD2d 729). We further reject petitioner’s claim that the Hearing Officer was biased. Finally, we have considered petitioner’s remaining arguments and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.